UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-20476
                           Summary Calendar


                     UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                versus

                      CHARLES SCOTT DEMBOWSKI,

                                                  Defendant-Appellant.



           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-00-CR-7-ALL)

                           October 30, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Charles Scott Dembowski appeals from the enhancement of his

sentence, after he pleaded guilty to transporting child pornography

in interstate commerce over the Internet, in violation of 18 U.S.C.

§§ 2252A(a)(1) and 2256(8), and to traveling in interstate commerce

for the purpose of engaging in a sexual act with a person under the

age of 18, in violation of 18 U.S.C. §§ 2423(b) and 2246.           We

review   the   district   court's   application   of   the   Sentencing

Guidelines de novo and its factual findings for clear error.      E.g.,

United States v. Goynes, 175 F.3d 350, 353 (5th Cir. 1999).


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       Dembowski contends the district court erred by enhancing his

sentence    five    levels      under       U.S.S.G.      §        2G2.2(b)(2)     for

"distribution"     of   child   pornography      because       the     materials    he

transmitted were not sent with an expectation of pecuniary gain.

However,    enhancement    under   §        2G2.2(b)(2)       is    appropriate     if

Dembowski distributed the images “with a purpose of enticing

another person to have sex with him”.           United States v. Fowler, 216
F.3d 459, 460 (5th Cir.), petition for cert. filed, 69 U.S.L.W.
3235 (U.S. 18 Sept. 2000) (No. 00-460); United States v. Canada,

110 F.3d 260, 263 (5th Cir.), cert. denied, 522 U.S. 875 (1997).

The district court did not clearly err in finding that Dembowski

transmitted the pornography for that purpose.

       Dembowski also contends that the district court erred by

enhancing his sentence five levels under U.S.S.G. § 2G2.2(b)(4) for

engaging in a pattern of sexual activity with minors because the

individuals with whom he had sexual relations were 16 and 17 years

old.     Although   not    controlling,        the   Sentencing        Commission's

proposed amendments to the commentary of § 2G2.2(b)(4), effective

1 November 2000 and referenced by the district court at sentencing,

sufficiently indicate the Commission's intent that the enhancement

applies when the individuals in question were under the age of

eighteen.   See United States v. Anderson, 5 F.3d 795, 802 (5th Cir.

1993), cert. denied, 510 U.S. 1137 (1994).

                                                                        AFFIRMED




                                        2